Opinion issued December 6, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-00941-CV
                          ———————————
                     IN RE MELISSA GIESEN, Relator



           Original Proceeding on Petition for Writ of Mandamus



               MEMORANDUM OPINION ON REHEARING

      We originally issued our memorandum opinion in this appeal on November

9, 2012. Relator, Melissa Giesen, has filed a motion for rehearing. We deny the

motion for rehearing, withdraw our previous memorandum opinion, and issue this

memorandum opinion in its place.
      Relator, Melissa Giesen, has filed a petition for writ of mandamus in this

Court. See TEX. GOV’T CODE § 22.221 (Vernon 2004); see also TEX. R. APP. P.

52.1. The related action pending in the trial is a suit to modify the parent-child

relationship.1 In her mandamus petition, Giesen challenges the July 20, 2012

“Temporary Orders in Suit to Modify Parent-Child Relationship,” signed by

Associate Judge Diane M. Guariglia. Giesen requests this Court to “grant this writ

of mandamus directing Associate Judge Diane M. Guariglia to vacate the court’s

temporary order dated July 20, 2012.”

      We do not have mandamus jurisdiction over an associate judge.2 See TEX.

GOV’T CODE ANN. § 22.221(b) (providing for mandamus jurisdiction over a judge

of a district court or a county court); see also In re J.W.B., No. 14–12–00410–CV,

2012 WL 1695208, at *1 (Tex. App.—Houston [14th Dist.] May 15, 2012, orig.

proceeding) (mem. op.); In re Vats, No. 01–11–00329–CV, 2011 WL 2112789, at

*1 (Tex. App.—Houston [1st Dist.] May 23, 2011, orig. proceeding) (mem. op.).
1
      The underlying case is In the Interest of [N.T.S., T.L.S. and W.W.S.], Children,
      cause number 2010–78935, pending in the 245th District Court of Harris County,
      Texas.
2
      Giesen also identified the Honorable Roy Moore, presiding judge of the 245th
      District Court, as a respondent. On August 31, 2012, Giesen filed a motion for
      reconsideration of the July 20, 2012 temporary orders signed by the associate
      judge. On September 25, 2012, Judge Moore signed an order denying Giesen’s
      motion for reconsideration. Although she identifies Judge Moore as a respondent,
      Giesen limits her prayer for relief specifically to requesting this Court to order the
      associate judge to vacate the July 20, 2012 order. Giesen also offers no
      substantive argument in her mandamus petition regarding how Judge Moore
      abused his discretion in denying the motion for reconsideration.
                                            2
Accordingly, we dismiss Giesen’s petition for writ of mandamus for lack of

jurisdiction.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         3